Citation Nr: 1100726	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


 



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and 
from January 1991 to May 1991.  He served in the Southwest Asia 
theater of operations from February to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case was most recently before the Board in September 
2010, it was remanded for further action by the RO or the Appeals 
Management Center, to include adjudicating the issue of whether 
service connection is warranted for chronic fatigue as due to the 
Veteran's service-connected fibromyalgia.  Thereafter, the 
Appeals Management Center conceded that the Veteran has chronic 
fatigue due to his service-connected fibromyalgia, but determined 
that a separate rating for the chronic fatigue is not in order.  
There is no indication in the record before the Board that the 
Veteran is seeking appellate review with respect to the 
determination that a separate rating is not in order for the 
service-connected chronic fatigue.  Therefore, the Board will 
limit its consideration to the issue of entitlement to service 
connection for chronic fatigue syndrome.


FINDING OF FACT

Chronic fatigue syndrome has not been present at any time during 
the pendency of this claim.  




CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
active service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 1117 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, a letter mailed in July 2003, prior to the initial 
adjudication of the claim, apprised the Veteran of how to 
substantiate the claim and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
Although the Veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim until 
December 2008, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection is not warranted for 
the claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is no 
more than harmless error.

The record also reflects that all available, pertinent treatment 
records have been obtained and the Veteran has been afforded an 
appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.  

In sum, the Board finds that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with active 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service-connected, provided that such a disability became 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  See 
also Extension of the Presumptive Period for Compensation for 
Gulf War Veterans, 71 Fed. Reg. 75, 699-75, 672 (December 18, 
2006).  A "qualifying chronic disability" has been defined to 
mean a chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illness that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he has a disability manifested by 
chronic fatigue as a result of his active service, including his 
service in the Persian Gulf.  As discussed above, the originating 
agency has conceded that the Veteran has chronic fatigue as a 
result of his service-connected fibromyalgia.  

With respect to whether the Veteran also meets the criteria for a 
diagnosis of chronic fatigue syndrome, the Board notes that there 
is no medical evidence showing that the Veteran has been 
diagnosed with this disorder.  Pursuant to a Board remand 
directive, the Veteran was afforded a VA examination by a 
physician in May 2009.  After reviewing the record and examining 
the Veteran, the examiner concluded that the Veteran did not meet 
the diagnostic criteria for chronic fatigue syndrome.  In so 
concluding, the examiner noted that the Veteran denied fever, 
chills, and sore throat, and that there was no reported headache 
disorder.  Moreover, the Veteran's fatigue was not unexplained.  
It was attributable to another diagnosed disorder.  The Board has 
determined that this opinion is adequately supported and is 
consistent with the Veteran's documented history.  In light of 
this medical opinion against the claim and the absence of any 
medical evidence showing that the Veteran has ever been diagnosed 
with chronic fatigue syndrome, the Board must conclude that the 
preponderance of the evidence is against the claim.

In reaching this decision, the Board has considered the Veteran's 
statements.  The Board acknowledges that the Veteran is competent 
to state that he experiences fatigue.  Moreover, the evidence 
supports the Veteran's contention.  However, whether the Veteran 
has or has had chronic fatigue syndrome is a medical question 
that the Veteran, as a lay person, is not competent to answer.  
As explained above, the medical evidence shows that chronic 
fatigue syndrome has not been present at anytime during the 
pendency of this claim.  Therefore, the claim must be denied.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


